DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Species claim 16 has been rejoined with allowable genus claim 1.
Allowable Subject Matter
Claims 1-7, 9, 10 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-7, 9, 10 and 15-19 are directed to soft magnetic alloys as set forth in the instant claims.  The closest prior art of record is JP 09213514 A to Sawa et al as set forth in the office action mailed 6/02/2022.  Sawa discloses a soft magnetic alloy overlapping that of the instant claims.  As set forth in the remarks filed 8/31/2022, the data in the instant specification demonstrates the criticality of the instantly claimed ranges for achieving unexpectedly superior properties of coercivity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738